POPOVICH, Chief Judge
(dissenting).
I respectfully dissent for the following reasons:
1. Minn.Stat. § 171.30, subd. 3 “is mandatory in that the Commissioner shall issue a limited Class A license for work-related purposes.” Sullivan v. Commissioner of Public Safety, 371 N.W.2d 569, 572 (Minn.Ct.App.1985) (emphasis in original).
2. The purpose of subdivision 3 is to allow drivers who possess a Class A or Class B license a limited license to continue to drive for employment purposes, when the violation which occurred was in a private passenger motor vehicle. I interpret subdivision 3 to allow a driver with a Class A license to drive any vehicle whose operation is permitted under the Class A license for work purposes. See Minn.Stat. § 171.-02, subd. 2(c) (Supp.1985).
3. The Commissioner is required to issue appellant, who possesses a Class A license and whose violations occurred in a private passenger motor vehicle, a limited license which will allow him to drive any vehicle during the course of his employment which may be driven with a Class A license. I agree with appellant that it is absurd and illogical to prohibit small truck drivers from their employment but permit over 26,000 pound gross weight trucks to be driven. Here the employer needed appellant to drive a small truck or van, not a vehicle of 26,000 pound gross weight. I would reverse the trial court and order the Commissioner to issue such a limited license to appellant.